Citation Nr: 0916251	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-35 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for bipolar disorder 
with depression. 



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 
1985.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from an August 2005 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Wichita, Kansas, 
(hereinafter RO).  The case was remanded by the Board for 
additional development in March 2008 and is now ready for 
appellate review.  The issue of entitlement to service 
connection for depression has been consolidated with that for 
service connection for bipolar disorder consistent with the 
determination of the RO, and clinical evidence of record so 
demonstrating, that depression is a symptom of bipolar 
disorder.  See January 2009 supplemental statement of the 
case.  


FINDINGS OF FACT

1.  There is no competent evidence linking a current back 
disability to service 

2.  A medical history completed upon service separation 
reflects the Veteran reporting depression due to problems 
with his military service.  

3.  There is competent medical evidence linking bipolar 
disorder to service.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service and arthritis of the back may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 

2.  Bipolar disorder with depression was incurred in service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
May 2005, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  As such, the 
Board finds that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements and evidence he presented.  The Veteran was also 
afforded the VA psychiatric examination requested in the 
Board remand and scheduled for a VA examination of the back 
in December 2008 to which the Veteran did not attend.  Thus, 
the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The service treatment records, to include the reports from 
the June 1985 separation examination and medical history 
compiled at that time, do not reflect back complaints, 
treatment or diagnosis.  Treatment for a psychiatric 
disability during service is not shown, but the Veteran 
reported on his June 1985 medical history that he had 
experienced depression in part due to "problems with [the] 
military."  

The post service evidence includes reports from a May 1999 
Magnetic Resonance Imaging that showed moderate degenerative 
osteoarthritis of the lumbar spine with disc protrusion and 
herniation.  A February 2000 VA outpatient treatment report 
shows the Veteran reporting that he originally injured his 
back in 1986, following service discharge.  However, in 
September 1999, the Veteran reported to a VA examiner that he 
had been experiencing low back pain since he was struck 
during military service.  The Veteran also reported that he 
sought treatment for a back disability during military 
service at a May 2008 VA psychiatric examination.  In order 
to determine whether the Veteran currently has a back 
disability as a result of service, the Board in its March 
2008 remand directed the RO to schedule the Veteran for a VA 
examination of the back that would include an opinion in this 
regard.  Such an examination was scheduled for December 2008, 
but the Veteran failed to report to the examination.   
  
With respect to bipolar disorder and depression, treatment 
from 2004 by VA mental health professionals is documented, to 
include inpatient treatment from September 2004 to October 
2004.  The diagnoses included bipolar disorder, with an 
October 2004 VA treatment report associating depression with 
bipolar disorder.  In February 2006, a VA psychiatrist noted 
that he had "no doubt" that the Veteran's bipolar disorder 
was the result of in-service depression.  A VA psychologist 
who examined the Veteran in May 2008 and reviewed the claims 
file completed an addendum in August 2008 concluding that the 
Veteran's "mental health symptoms began while he was in the 
Army."  

Turning first to the issue of bipolar disorder with 
depression, the preponderance of the evidence must be against 
a claim in order for it to be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 49.  In this case, the 
preponderance of the evidence is not against the claim for 
service connection for this condition, as there is in fact 
positive evidence of record in the form of the reference to 
depression at separation from service and the opinions by VA 
mental health professionals in February 2006 and August 2008 
as set forth above.  While the RO correctly enumerated some 
deficiencies in these positive medical opinions, there is of 
record no competent medical evidence finding that none of the 
Veteran's acquired psychiatric difficulties are the result of 
service.  Thus, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions, and 
the only medical opinions addressing the matter link the 
Veteran's psychiatric difficulties to service, the claim for 
service connection for bipolar disorder with depression will 
be granted.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

With respect to the claim for service connection for a back 
disability, as the Veteran without good cause failed to 
report to the December 2008 VA examination scheduled to 
determine if he has a back disability as a result of service, 
the adjudication must be based on only the evidence that is 
of record.  38 C.F.R. § 3.655(b).  Examining this evidence, 
there is no competent medical opinion or clinical record 
linking a current back disability to service.  As for the 
Veteran's assertions that he has a back disability that is 
related to service, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  As such, and given the silent 
service treatment records and lack of any competent evidence 
linking a back disability to service, the claim for service 
connection for a back disability must be denied.  Hickson, 
supra. 

Finally, in reaching the above decision denying service 
connection for a back disability, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a back disability, the doctrine is not for 
application.  Gilbert, supra.  


ORDER

Entitlement to service connection for a back disability is 
denied. 

Entitlement to service connection for bipolar disorder with 
depression is granted.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


